Citation Nr: 1105257	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-10 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for lipomas, claimed as due 
to chemical exposure.

2.  Entitlement to an effective date earlier than October 8, 
2002, for the grant of service connection for peripheral 
neuropathy of the left and right lower extremities.

3.  Entitlement to an effective date earlier than June 16, 2003, 
for the grant of service connection for retinopathy.

4.  Entitlement to an effective date earlier than June 16, 2003, 
for the grant of service connection for nephropathy.

5.  Entitlement to an effective date earlier than June 16, 2003, 
for the grant of service connection for sexual impotence.

6.  Entitlement to an effective date earlier than June 16, 2003, 
for special monthly compensation for loss of use of a creative 
organ.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 
1969 in the United States Marine Corps.  His military records 
show that he served in the Republic of Vietnam and received 
awards and medals including the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Atlanta, Georgia, 
Regional Office of the Department of Veterans Affairs (VA) which, 
among other things, denied the Veteran's claim for service 
connection for lipoma and granted him service connection for 
peripheral neuropathy of the left and right lower extremities 
(effective October 8, 2002), service connection for retinopathy, 
nephropathy, and sexual impotence (effective June 16, 2003), and 
special monthly compensation for loss of use of a creative organ 
(effective June 16, 2003).  During the course of the appeal, the 
Veteran relocated and jurisdiction over his claims was 
transferred to the Hartford, Connecticut, VA Regional Office 
(RO). 

In January 2008, the Veteran and his representative appeared at 
the RO to present oral testimony in support of the current appeal 
at a videoconference hearing before the undersigned Acting 
Veterans Law Judge.  The transcript of this hearing has been 
obtained and associated with the claims file for consideration by 
the Board.  The case was remanded in July 2008 and again in 
September 2009 for additional evidentiary and procedural 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that in its September 2009 remand 
instructions the Board requested that the RO/AMC take appropriate 
action to obtain any available records associated with the 
Veteran's claim for Agent Orange Administration benefits.  
Although records were requested by a January 2010 letter 
addressed to the Agent Orange Administration, U.S. District 
Courthouse, there is no indication of any follow-up effort to 
obtain these records nor of any notice to the Veteran that 
efforts to obtain records had been unsuccessful.  The United 
States Court of Appeals for Veterans Claims ("the Court") has 
held that a remand by the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate decision.  
38 C.F.R. § 3.159.  For records not in the custody of a Federal 
department or agency, reasonable efforts will generally consist 
of an initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  

The Board also notes that the Veteran reported in correspondence 
dated in February 2010 that he was scheduled to undergo surgery 
at the West Haven VA Medical Center on February 16, 2010, for 
removal of a subcutaneous nodules from his back.  A review of the 
claims file does not indicate that these relevant VA records were 
obtained for the record.  The VCAA duty to assist provides that 
for records in the custody of a Federal department or agency VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile.  The 
claimant, however, must cooperate fully and, if requested, must 
provide enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c)(2).  For these reasons, the Board 
finds further development must be conducted prior to appellate 
review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for lipomas since active 
service.  After the Veteran has signed the 
appropriate releases, any sufficiently 
identified records should be obtained and 
associated with the claims folder.  The 
RO/AMC must obtain copies of pertinent VA 
records including, but not limited to, 
treatment at the West Haven VA Medical 
Center in February 2010 for surgical 
excision of subcutaneous nodules.

All attempts to procure records should be 
documented in the file.  If records 
identified by the Veteran cannot be 
obtained, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Additional efforts must be taken to 
obtain any available records associated 
with the Veteran's claim for Agent Orange 
Administration benefits.  The RO/AMC must 
make as many requests as are necessary to 
obtain any relevant records, unless 
further efforts would be futile

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


